Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 25, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 31, 2022 through July 14, 2022 have been 

considered.


Claim Objections

 	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 11, 13-17, 18 and 20 of U.S. Patent No. 11348640 [‘640]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘640
1. An apparatus comprising: a memory array comprising memory cells; an access line configured to access the memory cells; and a first insulating layer in an interior region of the access line, the first insulating layer underlying or overlying a first memory cell.
1. An apparatus comprising: a memory array comprising memory cells; an access line configured to access the memory cells, the access line having a first conductive portion and a second conductive portion on opposite sides of the access line; at least one via electrically connected to the first conductive portion and the second conductive portion; a first screening portion of the access line, the first screening portion located in an electrical path between the first conductive portion and the via, and the first screening portion comprising a first insulating layer in an interior region of the access line; and a second screening portion of the access line, the second screening portion located in an electrical path between the second conductive portion and the via, and the second screening portion comprising a second insulating layer in an interior region of the access line.
2. The apparatus of claim 1, further comprising a second insulating layer in the interior region of the access line and parallel to the first insulating layer.
4. The apparatus of claim 1, wherein a first memory cell accessed by the access line is located underlying or overlying the first insulating layer, and a second memory cell accessed by the access line is located underlying or overlying the second insulating layer.
3. The apparatus of claim 2, wherein the second insulating layer is vertically above or below the first insulating layer, and a lateral length of the first insulating layer is different than a lateral length of the second insulating layer.
14. The apparatus of claim 11, wherein each of the first and second insulating layers has a lateral length of 50 to 300 nanometers.
7. The apparatus of claim 1, wherein: the access line comprises a top conductive layer formed overlying a bottom conductive layer; the top conductive layer is overlying the first insulating layer; and the bottom conductive layer is underlying the first insulating layer.

3. The apparatus of claim 2, wherein: the access line is formed by placing a top conductive layer overlying a bottom conductive layer; the first upper resistor is a portion of the top conductive layer overlying the first insulating layer; and the first lower resistor is a portion of the bottom conductive layer underlying the first insulating layer.
8. The apparatus of claim 1, further comprising a via, wherein: the access line includes a central conductive portion overlying the via; and the first insulating layer does not extend into the central conductive portion.
5. The apparatus of claim 1, further comprising a central conductive portion of the access line located between the first conductive portion and the second conductive portion, wherein: the via is located underlying the central conductive portion; and the first insulating layer and the second insulating layer do not extend into the central conductive portion.
9. The apparatus of claim 8, further comprising a resistive layer between the via and the central conductive portion.
6. The apparatus of claim 5, further comprising a resistive layer between the via and the central conductive portion.
10. The apparatus of claim 9, wherein the resistive layer comprises tungsten silicon nitride.
7. The apparatus of claim 6, wherein the resistive layer comprises tungsten silicon nitride.
11. An apparatus comprising: an access line having a first insulating layer located in an interior region of the access line; and a driver configured to generate a voltage on the access line to access a first memory cell, the first memory cell located in a portion of the memory array underlying or overlying the first insulating layer.

11. An apparatus, comprising: an access line having a first portion, a second portion, and a central portion, wherein: the first and second portions are on opposite sides of the central portion, and each of the first and second portions is configured to access at least one memory cell of a memory array; and the access line includes a first insulating layer in the first portion and a second insulating layer in the second portion, each of the first and second insulating layers located in an interior region of the access line; a via electrically connected, by the central portion of the access line, to the first and second portions of the access line; and a driver electrically connected to the via, wherein the driver is configured to generate a voltage on the first portion to access a first memory cell, the first memory cell located in a portion of the memory array underlying or overlying the first insulating layer, and to generate a voltage on the second portion to access a second memory cell, the second memory cell located in a portion of the memory array underlying or overlying the second insulating layer.
12. The apparatus of claim 11, further comprising a via configured to electrically connect the access line to the driver.
See claim 11.
13. The apparatus of claim 11, wherein the access line has a thickness, a central longitudinal axis of the first insulating layer is located at a height above a bottom of the access line, and the height is 30 to 70 percent of the thickness.
13. The apparatus of claim 11, wherein the access line has a thickness, a central longitudinal axis of the first insulating layer is located at a height above a bottom of the access line, and the height is 30 to 70 percent of the thickness.
14. The apparatus of claim 11, wherein the first insulating layer has a lateral length of 50 to 300 nanometers.
14. The apparatus of claim 11, wherein each of the first and second insulating layers has a lateral length of 50 to 300 nanometers.
15. The apparatus of claim 11, wherein the access line further includes a second insulating layer located in the interior region of the access line, the second insulating layer laterally spaced apart from the first insulating layer.
15. The apparatus of claim 11, wherein: the access line further includes a third insulating layer located in an interior region of the first portion of the access line, the third insulating layer spaced apart from the first insulating layer and towards a distal end of the first portion; and the voltage generated on the first portion is used to access a third memory cell, the third memory cell located in a portion of the memory array underlying or overlying the third insulating layer.
16. The apparatus of claim 11, wherein the first insulating layer comprises at least one of silicon nitride, an atomic layer deposition (ALD) oxide, or a thermal oxide.
16. The apparatus of claim 11, wherein each of the first and second insulating layers comprises at least one of silicon nitride, an atomic layer deposition (ALD) oxide, or a thermal oxide.
17. An apparatus comprising: a memory array comprising memory cells and at least one via; a first conductive layer overlying the memory cells and the via, wherein the first conductive layer is electrically connected to the memory cells; an insulating layer overlying a portion of the first conductive layer, wherein a portion of the memory cells are located underlying the insulating layer; and a second conductive layer overlying the insulating layer and the first conductive layer, wherein the first and second conductive layers provide an access line for accessing the memory cells.

19. A method comprising: forming a memory array comprising memory cells and at least one via; forming a first conductive layer overlying the memory cells and the via, wherein the first conductive layer is electrically connected to the memory cells; forming an opening in a top surface of the first conductive layer; forming an insulating layer in the opening, wherein a portion of the memory cells are located underlying the insulating layer; and forming a second conductive layer overlying the insulating layer and the first conductive layer, wherein the first and second conductive layers provide an access line for accessing the memory cells.
18. The apparatus of claim 17, wherein the access line is a first one of a plurality of bit lines, other ones of the bit lines are used to access other memory cells in the memory array, and the plurality of bit lines is formed from the first conductive layer and the second conductive layer.
24. The method of claim 19, wherein the access line is a first one of a plurality of bit lines, other ones of the bit lines are used to access other memory cells in the memory array, and the plurality of bit lines is formed from the first conductive layer and the second conductive layer.
19. The apparatus of claim 17, further comprising: a driver located in a semiconductor substrate, wherein the memory array is overlying the semiconductor substrate, and the driver is electrically connected to the via: wherein the driver is configured to generate a voltage on the access line to select one or more of the memory cells.

20. The method of claim 19, further comprising: forming a driver in a semiconductor substrate, wherein the memory array is formed overlying the semiconductor substrate, and the driver is electrically connected to the via; wherein the driver is configured to generate a voltage on the access line for selecting one or more of the memory cells.
20. The apparatus of claim 17, wherein the memory array has a cross-point architecture, and each memory cell is: a memory cell comprising chalcogenide; a memory cell comprising a select device, and a phase change material as a memory element; a self-selecting memory cell comprising chalcogenide; or a resistive memory cell.

17. The apparatus of claim 11, wherein the memory array has a cross-point architecture.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘640, in that patent '640 recites electrical paths within the memory device.  However, since claim 1 of the patent does recite the basic structure as that of claim 1 of the application, coverage has already been given.
For similar reasons, claims 2, 3 and 7-20 are rejected over claims 1, 3-7, 11, 13-17, 18 and 20 of patent ‘640.

	
Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. [US Patent Application # 20170338280].
With respect to claim 1, Frost et al. disclose an apparatus [par. 0005] comprising: a memory array comprising memory cells [one of a plurality of arrays of memory cells]; an access line [any one of a plurality of access lines at one elevation] configured to access the memory cells; and a first insulating layer in an interior region of the access line [“insulative material is laterally between the access lines”], the first insulating layer underlying or overlying a first memory cell [“Insulative material…laterally between the sense lines within the individual tiers”.
With respect to claim 2, Frost et al. disclose a second insulating layer in the interior region of the access line and parallel to the first insulating layer.  In par. 0005, Frost et al. indicated that there are a plurality of elevations.  “Insulative material is laterally between the access lines and laterally between the sense lines within the individual tiers.”

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. [US Patent Application # 20170338280].
With respect to claim 11, Frost et al. disclose an apparatus [par. 0005] comprising: an access line having a first insulating layer located in an interior region of the access line “Insulative material is laterally between the access lines…”; and a driver [inherent since it is disclose that “…cells are written to or read from by application of suitable voltage…”] configured to generate a voltage on the access line to access a first memory cell, the first memory cell located in a portion of the memory array underlying or overlying the first insulating layer [“Insulative material is…laterally between the sense lines within the individual tiers”].

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4: The apparatus of claim 3, wherein: memory cells above the access line have a type or structure different from memory cells below the access line; the first insulating layer has a structure corresponding to the memory cells below the access line; and the second insulating layer has a structure corresponding to the memory cells above the access line.
-with respect to claim 5: The apparatus of claim 1, wherein multiple insulating layers are located in the interior region, the multiple insulating layers include the first insulating layer, and lateral lengths of the multiple insulating layers are varied to provide a gradient in a resistance of at least a portion of the access line.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        December 3, 2022